

117 S2406 IS: Protect Drinking Water from PFAS Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2406IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mrs. Gillibrand (for herself, Ms. Warren, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to set maximum contaminant levels for certain chemicals, and for other purposes.1.Short titleThis Act may be cited as the Protect Drinking Water from PFAS Act of 2021.2.Maximum contaminant levelsSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:(16)Perfluoroalkyl and polyfluoroalkyl substances(A)Required regulationsNot later than 2 years after the date of enactment of the Protect Drinking Water from PFAS Act of 2021, the Administrator shall publish a maximum contaminant level and promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, including, at a minimum—(i)perfluorooctanoic acid (commonly referred to as PFOA); and(ii)perfluorooctane sulfonic acid (commonly referred to as PFOS).(B)MonitoringIn establishing monitoring requirements under the national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances under subparagraph (A), the Administrator shall—(i)consider options for tailoring monitoring requirements for public water systems that do not detect, or are reliably and consistently below the maximum contaminant level for, those substances; and(ii)prioritize the use of existing authorities to provide technical assistance and funding to help small, rural, or disadvantaged public water systems to comply with the national primary drinking water regulation.(C)Health protectionThe national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458.(D)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C) with respect to the national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances under subparagraph (A), the Administrator may rely on information available to the Administrator with respect to 1 or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions with respect to the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part, including by using techniques described in—(i)the document of the Environmental Protection Agency entitled Generalized Read-Across (GenRA) (or a successor document); and(ii)the Toxicity Estimation Software Tool of the Environmental Protection Agency (or a successor tool)..